DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Allowable Subject Matter
Claims 54-55, 58-59, 62-77, 79-80 and 83-98 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 54, prior art does not explicitly disclose, teach or suggest a device for controlling oxygen to a mask comprising: an air inlet pump; an inlet air flow meter; one or more oxygen separators comprising an input connected to the inlet air flow meter; an output; one or more electrochemical cells each comprising a cathode and an anode separated by a proton exchange membrane, wherein oxygen is removed from the atmospheric air during contact with the cathode when hydrogen ions separated from liquid water by a catalyst on the anode convert oxygen in the atmospheric air into water; a pressurized accumulator connected to the output from the one or more oxygen separators and having a pressure sensor; an outlet flow meter connected to the pressurized accumulator, wherein the outlet flow meter measures an oxygen flow rate; a system inlet flow rate control connected to the pressure sensor, to the outlet flow meter, and to the air inlet pump, wherein the system inlet flow rate control automatically controls a flow rate of the air inlet pump, and wherein the system inlet flow rate control comprises an inlet flow rate control processor comprising programmed instructions to calculate a user air consumption from input from the pressure sensor of the pressurized accumulator and input from the outlet flow meter, to calculate a pump set point from the calculated user air consumption, and to automatically control the flow rate of the air inlet pump using the calculated pump set point; and an oxygen removal control connected to the inlet flow meter and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794